


Exhibit 10 (jjj)










BANK OF AMERICA CORPORATION AND DESIGNATED SUBSIDIARIES
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR SENIOR MANAGEMENT EMPLOYEES*


















































* Effective as of January 1, 1989, reflecting the following amendments:
Amendments thereto dated as of June 28, 1989, June 27, 1990, July 21, 1991,
December 3, 1992, December 15, 1992, September 28, 1994, March 27, 1996, June
25, 1997, April 10, 1998, June 24, 1998, October 1, 1998, December 14, 1999, and
March 28, 2001




--------------------------------------------------------------------------------






TABLE OF CONTENTS





 
 
Page No.


ARTICLE I
NAME AND PURPOSE
1


 
 
 
Section 1.1.
Name
1


Section 1.2.
Purpose
1


 
 
 
ARTICLE II
CONSTRUCTION, DEFINITIONS AND APPLICABLE LAW
1


 
 
 
Section 2.1.
Construction and Definitions
1


 
(a) Construction
1


 
(b) Definitions
1


 
(1) Assumed Retirement Benefit
1


 
(2) Base Salary
2


 
(3) Beneficiary
2


 
(4) Bonus(es)
2


 
(5) Child or Children
2


 
(6) Claim
2


 
(7) Claimant
3


 
(8) Compensation
3


 
(9) Compensation Committee
3


 
(10) Creditable Service
3


 
(11) Deferred Compensation Plan
4


 
(12) Delayed Retirement
4


 
(13) Delayed Retirement Benefit
4


 
(14) Disability
4


 
(15) Disabled
4


 
(16) Early Retirement
4


 
(17) Early Retirement Benefit
4


 
(18) Effective Date
5


 
(19) Eligible Spouse
5


 
(20) Employee
5


 
(21) ERISA Supplemental Plan
5


 
(22) Family Death Benefit
5


 
(23) Family Death Benefit Termination Date
5


 
(24) Final Average Compensation
6


 
(25) Group Benefits Plan
6


 
(26) Joint and Sixty-Six and Two-Thirds Percent (66-2/3%) Annuity
6


 
(27) Long Term Disability Plan
6


 
(28) Long Term Disability Plan Benefit
6


 
(29) Corporate Management Incentive Plan
6


 
(30) Normal Retirement
7


 
(31) Normal Retirement Age
7


 
(32) Normal Retirement Benefit
7


 
(33) Participant
7


 
(34) Participating Employers
7


 
(35) Plan
7


 
(36) Plan Committee
7


 
(37) Retirement
7


 
(38) Retirement Plan
7


 
(39) Retirement Plan Death Benefit
7


 
(40) Service
7




i

--------------------------------------------------------------------------------




 
(41) Social Security Benefit
7


 
(42) Subsidiary Corporation
8


 
(43) Target Retirement Benefit
8


 
(44) Ten-Year Certain and Life Annuity
8


 
(45) Thrift Plan
9


 
(46) Change of Control
9


 
(47) Commuted Payment Amount
11


 
(48) Corporation
11


Section 2.2.
Applicable Law
12


 
 
 
ARTICLE III
PARTICIPATION
12


 
 
 
Section 3.1.
General
12


Section 3.2.
Eligibility
12


 
 
 
ARTICLE IV
BENEFITS
12


 
 
 
Section 4.1.
General
12


Section 4.2.
Normal Retirement
13


Section 4.3.
Early Retirement
13


Section 4.4.
Delayed Retirement
14


Section 4.5.
Disability
14


Section 4.6.
Death
15


Section 4.7.
Adjustment in Benefits
19


Section 4.8.
Special Benefit
20


Section 4.9.
Beneficiary or Beneficiaries
21


Section 4.10.
Benefits Payable After Change of Control and Special Single Sum Benefit
22


Section 4.11.
Certain Reduction of Payments
22


Section 4.12.
Special Election of Single Lump Sum or Installment Payments
25


Section 4.13.
Coordination with Texas SERP
26


Section 4.14.
Employees of AMRESCO
26


 
 
 
ARTICLE V
PLAN COMMITTEE
27


 
 
 
Section 5.1.
Appointment, Term of Office and Vacancy
27


Section 5.2.
Organization of Plan Committee
27


Section 5.3.
Powers of the Plan Committee
28


Section 5.4.
Expenses of Plan Committee
28


 
 
 
ARTICLE VI
AMENDMENT AND TERMINATION
28


 
 
 
Section 6.1.
Amendment of Plan
28


Section 6.2.
Termination of Plan
28


Section 6.3.
Effective Date and Procedure for Amendment or Termination
28


Section 6.4.
Effect of Amendment or Termination on Certain Benefits
29


 
 
 
ARTICLE VII
MISCELLANEOUS
29


 
 
 
Section 7.1.
Adoption by a Subsidiary Corporation
29


Section 7.2.
Authorization and Delegation to the Compensation Committee
30


Section 7.3.
Spendthrift Clause
30


Section 7.4.
Benefits Payable From General Assets of the Participating Employers
30


Section 7.5.
Allocation of Costs of Benefits Among the Participating Employers
30


Section 7.6.
Benefits Limited to the Plan
31


 
 
 
ARTICLE VIII
CLAIMS PROCEDURE
31


 
 
 
Section 8.1.
Claims Procedure
31




ii

--------------------------------------------------------------------------------




BANK OF AMERICA CORPORATION AND DESIGNATED SUBSIDIARIES
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR SENIOR MANAGEMENT EMPLOYEES


ARTICLE I
NAME AND PURPOSE


Section 1.1.    Name. The Plan shall be known as the “Bank of America
Corporation and Designated Subsidiaries Supplemental Executive Retirement Plan
for Senior Management Employees.” Prior to January 1, 1992 the Plan was known as
the “NCNB Corporation and Designated Subsidiaries Supplemental Executive
Retirement Plan for Senior Management Employees.”


Section 1.2.    Purpose. The purpose of the Plan is to provide certain Employees
of the Participating Employers who are designated as Participants in this Plan
with certain benefits in accordance with the provisions of the Plan.


ARTICLE II
CONSTRUCTION, DEFINITIONS AND APPLICABLE LAW


Section 2.1.    Construction and Definitions.


(a)    Construction. Article, section and paragraph headings have been inserted
for convenience of reference only in the Plan and are to be ignored in any
construction of the provisions hereof. If any provision of the Plan shall for
any reason be invalid or unenforceable, the remaining provisions shall
nevertheless be valid, enforceable and fully effective.
(b)    Definitions. Whenever used in the Plan, unless the context clearly
indicates otherwise, the following terms shall have the following meanings:
(1)    Assumed Retirement Benefit means, with respect to a Participant as of any
date, the sum of annual benefits, if any, which would have been payable to such
Participant as of such date under the Retirement Plan and the ERISA Supplemental
Plan assuming for such purpose
(A)    in the case of a married Participant, that the Participant had elected to
receive such benefits in the form of a “modified joint and survivor annuity”


--------------------------------------------------------------------------------




with the survivor annuity for such Participant's spouse being equal to sixty-six
and two-thirds percent (66-2/3%) of the benefit payable during the joint lives
of the Participant and such spouse; and
(B)    in the case of an unmarried Participant, that the Participant had elected
to receive such benefits in the form of a “ten-year certain and life annuity.”
The foregoing assumptions are made solely for the purpose of determining the
benefits, if any, payable under this Plan, and such assumptions shall be applied
regardless of the actual method of payment used to provide such Participant's
benefits under the Retirement Plan or the ERISA Supplemental Plan.
(2)    Base Salary means, with respect to a Participant, the “base salary”
payable to such Participant from time to time as remuneration for hours of
employment by a Participating Employer determined without regard to (i) any
deferrals pursuant to the Deferred Compensation Plan, (ii) any salary reduction
pursuant to the Group Benefits Plan, and (iii) any salary reduction pursuant to
the Thrift Plan.
(3)    Beneficiary means the person(s) or entity(ies) designated by a
Participant or the provisions of the Plan to receive such benefits as may become
payable to such person(s) or entity(ies) in accordance with the provisions of
the Plan.
(4)    Bonus(es) means, with respect to a Participant, any bonus(es) payable to
such Participant pursuant to
(A)    the Corporate Management Incentive Plan, and
(B)    any other similar incentive compensation plan of the Participating
Employers approved for purposes of this Plan by the Compensation Committee.
determined without regard to any deferrals pursuant to the Deferred Compensation
Plan.
(5)    Child or Children means, with respect to a Participant, each child born
to or “adopted” by such Participant. A person shall be considered “adopted” if
adopted for life and either (i) the final order of adoption has been entered or
(ii) the adoption proceeding has been instituted and the adopted person is in
the custody and possession of the adoptive parent(s) and final decree is entered
within a period not to exceed three (3) years after the date of the institution
of said adoption proceeding.
(6)    Claim means a claim for benefits under the Plan.

2

--------------------------------------------------------------------------------




(7)    Claimant means a person making a Claim.
(8)    Compensation means, with respect to a Participant, the Base Salary and
Bonus(es), if any, payable to such Participant from time to time by a
Participating Employer. Compensation shall not include
(A)    awards, overtime pay, shift premium, or other incentive compensation or
extra or special remuneration of any kind which is not a Bonus;
(B)    any other sums paid by the Participating Employers on account of any
health, welfare or group insurance benefits (exclusive of sick pay), including
“Basic Employer Contributions” under the Group Benefits Plan, or on account of
reimbursement of relocation expenses, regardless of whether such sums are
taxable income to the Participant; or
(C)    any compensation pursuant to any other employee benefit plan, including
without limitation any sums selected to be received in cash pursuant to any such
plan.
Amounts of Base Salary or Bonus(es) which are deferred pursuant to the Deferred
Compensation Plan or the subject of salary reduction pursuant to the Group
Benefits Plan or the Thrift Plan shall be treated as Compensation for purposes
of this Plan for the calendar year in which such amount would have been
otherwise paid to a Participant by a Participating Employer but for such
deferral or salary reduction. For any period in which the Corporate Management
Incentive Plan is in effect after the Effective Date, Bonus(es) under the
Corporate Management Incentive Plan shall be treated as Compensation for
purposes of this Plan for the calendar year in which such amount is earned by a
Participant, regardless of when such amount is actually paid to such
Participant.
(9)    Compensation Committee means the Compensation Committee of the Board of
Directors of Bank of America Corporation.
(10)    Creditable Service means, with respect to a Participant as of any date,
the sum of (A) and (B) where
(A)    is such Participant's months of “Creditable Service” as of such date
determined in accordance with the provisions of the Retirement Plan; and

3

--------------------------------------------------------------------------------




(B)    is such additional number of months, if any, determined in the sole and
exclusive discretion of the Compensation Committee at the time such Participant
commences participation in the Plan.
(11)    Deferred Compensation Plan means any non-qualified deferred compensation
plan maintained by the Corporation for the benefit of a select group of
management or highly compensated employees.
(12)    Delayed Retirement means, with respect to a Participant, such
Participant's separation from Service after the Plan Year in which such
Participant attains the Normal Retirement Age.
(13)    Delayed Retirement Benefit means, with respect to a Participant, an
annual amount equal to (A) minus (B) where:
(A)    is such Participant's Target Retirement Benefit; and
(B)    is the sum of such Participant's (i) Assumed Retirement Benefit and (ii)
Social Security Benefit.
(14)    Disability means, with respect to a Participant, “Disability” as defined
in the Long Term Disability Plan.
(15)    Disabled means, with respect to a Participant, “Disabled” as defined in
the Long Term Disability Plan.
(16)    Early Retirement means, with respect to a Participant, such
Participant's separation from Service (A) after having attained age fifty-five
(55) and having completed at least one hundred eighty (180) months of Creditable
Service, (B) after having attained age sixty (60) and having completed at least
three hundred (300) months of Creditable Service, or (C) after having attained
age sixty-two (62).
(17)    Early Retirement Benefit means:
(A)    with respect to a Participant eligible for Early Retirement who has
attained age sixty-two (62) or who has attained age sixty (60) and completed at
least three hundred (300) months of Creditable Service, an annual amount equal
to (i) minus (ii) where:
(i)    is such Participant's Target Retirement Benefit; and
(ii)    is the sum of such Participant's (aa) Assumed Retirement Benefit and
(bb) Social Security Benefit; and

4

--------------------------------------------------------------------------------




(B)    with respect to a Participant eligible for Early Retirement who has not
attained age sixty-two (62) or who has not attained age sixty (60) and completed
at least three hundred (300) months of Creditable Service, an annual amount
equal to (i) minus (ii) where:
(i)    is such Participant's Target Retirement Benefit reduced by one-three
hundred sixtieth (1/360) for each of the first twenty-four (24) months and
one-one hundred eightieth (1/180) for each additional month in excess of
twenty-four (24) months that the date such Participant commences receiving such
Participant's Early Retirement Benefit precedes the month in which such
Participant would have attained age sixty-two (62); and
(ii)    is the sum of such Participant's (aa) Assumed Retirement Benefit and
(bb) Social Security Benefit.
(18)    Effective Date means, with respect to the Plan, January 1, 1989.
(19)    Eligible Spouse means, with respect to a deceased Participant, the
person, if any, who was married to such deceased Participant throughout the
entire one (1) year period ending on the date of such deceased Participant's
death.
(20)    Employee means a person employed by any of the Participating Employers.
(21)    ERISA Supplemental Plan means the NationsBank Corporation and Designated
Subsidiaries Supplemental Retirement Plan, as amended from time to time.
(22)    Family Death Benefit means, with respect to a deceased Participant, an
annual amount equal to (A) minus (B) where
(A)    is twenty-five percent (25%) of such deceased Participant's Final Average
Compensation, and
(B)    is the sum of such Participant's (i) Retirement Plan Death Benefit and
(ii) Social Security Benefit.
(23)    Family Death Benefit Termination Date means, with respect to a deceased
Participant, the date determined as follows:
(A)    if the deceased Participant is survived by an Eligible Spouse, the date
of the last to occur of the following:
(i)    the death of such surviving Eligible Spouse, or

5

--------------------------------------------------------------------------------




(ii)    the attainment of age twenty-one (21) by the last Child of such deceased
Participant to attain such age or, if earlier, the death of the last Child of
such deceased Participant; or
(B)    if the deceased Participant is not survived by an Eligible Spouse, the
date of the attainment of age twenty-one (21) by the last Child of such deceased
Participant to attain such age or, if earlier, the date of the death of the last
Child of such deceased Participant.
(24)    Final Average Compensation means, with respect to a Participant as of
any determination date, the average of the annual Compensation paid to such
Participant during the five (5) calendar years of highest Compensation (which
calendar years need not be consecutive) during the ten (10) calendar years next
preceding the Participant's separation from Service, to be determined by
dividing the aggregate Compensation received by the Participant during the
appropriate five (5) calendar years by five (5). If a Participant has completed
less than five (5) calendar years of Service as hereinabove provided, such
Participant's Final Average Compensation shall be determined by dividing the
aggregate Compensation received by the Participant during said calendar years by
the number of such calendar years.
(25)    Group Benefits Plan means the NationsBank Group Benefits Plan, as
amended from time to time.
(26)    Joint and Sixty-Six and Two-Thirds Percent (66-2/3%) Annuity means an
annuity for the life of a Participant with a survivor annuity for the life of
such Participant's spouse which is sixty-six and two-thirds percent (66-2/3%) of
the amount of the annuity payable during the joint lives of the Participant and
such Participant's spouse.
(27)    Long Term Disability Plan means the NationsBank Corporation Long Term
Disability Plan, as amended from time to time.
(28)    Long Term Disability Plan Benefit means, with respect to a Participant,
the annual amount of benefits payable to a Disabled Participant from time to
time pursuant to the provisions of the Long Term Disability Plan.
(29)    Corporate Management Incentive Plan means the NationsBank Corporation
Corporate Management Incentive Plan, as amended from time to time.

6

--------------------------------------------------------------------------------




(30)    Normal Retirement means, with respect to a Participant, such
Participant's separation from Service after attainment of the Normal Retirement
Age.
(31)    Normal Retirement Age means, with respect to a Participant, age
sixty-five (65).
(32)    Normal Retirement Benefit means, with respect to a Participant, an
annual amount equal to (A) minus (B) where
(A)    is such Participant's Target Retirement Benefit; and
(B)    is the sum of such Participant's (i) Assumed Retirement Benefit and (ii)
Social Security Benefit.
(33)    Participant means an Employee who has been designated a Participant in
the Plan as provided in Section 3.2 of the Plan.
(34)    Participating Employers means:
(A)    the Corporation; and
(B)    those Subsidiary Corporations which adopt and participate in the Plan.
(35)    Plan means the Bank of America Corporation and Designated Subsidiaries
Supplemental Executive Retirement Plan for Senior Management Employees, as
amended from time to time.
(36)    Plan Committee means the committee described in Article V hereof.
(37)    Retirement means, with respect to a Participant, such Participant's
separation from Service on account of such Participant's Normal Retirement,
Early Retirement or Delayed Retirement.
(38)    Retirement Plan means the NationsBank Corporation and Designated
Subsidiaries Retirement Plan and Trust, as amended from time to time.
(39)    Retirement Plan Death Benefit means, with respect to a deceased
Participant, the sum of the annual amount of death benefits, if any, payable
from time to time to such deceased Participant's surviving spouse pursuant to
the provisions of the Retirement Plan and the ERISA Supplemental Plan.
(40)    Service means “Service” as defined in the Retirement Plan.
(41)    Social Security Benefit means, with respect to a Participant as of any
date, such Participant's “Social Security Benefit” (expressed as an annual
amount) determined

7

--------------------------------------------------------------------------------




as of such date in accordance with the provisions of the Retirement Plan
(whether or not such Social Security Benefit is used for purposes of determining
such Participant's benefits under the Retirement Plan).
(42)    Subsidiary Corporation means
(A)    any corporation more than fifty percent (50%) of whose outstanding voting
capital stock is owned by Bank of America Corporation,
(B)    any corporation at least eighty percent (80%) of whose outstanding voting
capital stock and at least eighty percent (80%) of each class of whose
outstanding non-voting capital stock is owned by a corporation more than fifty
percent (50%) of whose outstanding voting capital stock is owned by Bank of
America Corporation; or
(C)    any corporation at least eighty percent (80%) of whose outstanding voting
capital stock and at least eighty percent (80%) of each class of whose
outstanding non-voting capital stock is owned by a corporation described in
subparagraph (B) above.
(43)    Target Retirement Benefit means, with respect to a Participant as of any
date, an annual amount equal to the product of (A) multiplied by (B) where
(A)    is fifty percent (50%) of such Participant's Final Average Compensation;
and
(B)    is a fraction [not exceeding one (1)], the numerator of which is the
Participant's months of Creditable Service as of such date, and the denominator
of which is one hundred eighty (180).
(44)    Ten-Year Certain and Life Annuity means a monthly amount payable to a
Participant beginning on the date benefits are to commence under the Plan and
continuing on the last day of each calendar month thereafter for one hundred
twenty (120) consecutive calendar months certain and thereafter on the last day
of each calendar month until the death of such Participant and providing that in
the event that such Participant shall die prior to the expiration of the one
hundred twenty (120) month-certain period, payments for the remainder of such
period shall be made to such Participant's Beneficiary.

8

--------------------------------------------------------------------------------




(45)    Thrift Plan means the NationsBank Corporation and Designated
Subsidiaries Stock/Thrift Plan and Trust, as amended from time to time.
(46)    Change of Control means, and shall be deemed to have occurred upon, any
of the following events:
(A)    The acquisition by any person, individual, entity or “group” (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (collectively, a “Person”) of Beneficial
Ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of twenty-five percent (25%) or more of either:
(i) The then-outstanding shares of common stock of the Corporation (the
“Outstanding Shares”); or
(ii) The combined voting power of the then-outstanding voting securities of the
Corporation entitled to vote generally in the election of directors of the
Corporation (the “Outstanding Voting Securities”);
provided, however, that the following acquisitions shall not constitute a Change
of Control for purposes of this subparagraph (a): (A) any acquisition directly
from the Corporation, (B) any acquisition by the Corporation or any of its
subsidiaries, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any of its subsidiaries, or
(D) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subparagraph (C) below; or
(B)    Individuals who, as of September 30, 1998, constitute the Board of
Directors of the Corporation (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Corporation;
provided, however, that any individual who becomes a director subsequent to
September 30, 1998 and whose election, or whose nomination for election by the
Corporation's shareholders, to the Board of Directors of the Corporation was
either (i) approved by a vote of at least a majority of the directors then
comprising the Incumbent Board or (ii) recommended by a nominating committee
comprised entirely of directors who are then Incumbent Board members shall be
considered as though such individual were a member of the Incumbent Board, but
excluding,

9

--------------------------------------------------------------------------------




for this purpose, any such individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act),
other actual or threatened solicitation of proxies or consents or an actual or
threatened tender offer; or
(C)    Approval by the Corporation's shareholders of a reorganization, merger,
or consolidation or sale or other disposition of all or substantially all of the
assets of the Corporation (a “Business Combination”), in each case, unless
following such Business Combination, (i) all or substantially all of the Persons
who were the Beneficial Owners (within the meaning of Rule 13d-3 promulgated
under the Exchange Act), respectively, of the Outstanding Shares and Outstanding
Voting Securities immediately prior to such Business Combination own, directly
or indirectly, more than fifty percent (50%) of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from the Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Shares and Outstanding Voting
Securities, as the case may be (provided, however, that for purposes of this
clause (i), any shares of common stock or voting securities of such resulting
corporation received by such Beneficial Owners in such Business Combination
other than as the result of such Beneficial Owners' ownership of Outstanding
Shares or Outstanding Voting Securities immediately prior to such Business
Combination shall not be considered to be owned by such Beneficial Owners for
the purposes of calculating their percentage of ownership of the outstanding
common stock and voting power of the resulting corporation), (ii) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Corporation or such corporation
resulting from the Business Combination) beneficially owns,

10

--------------------------------------------------------------------------------




directly or indirectly, twenty-five percent (25%) or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from the
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation unless such Person owned twenty-five percent
(25%) or more of, respectively, the Outstanding Shares or Outstanding Voting
Securities immediately prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or the action of the Board of
Directors of the Corporation, providing for such Business Combination; or
(D)    Approval by the Corporation's shareholders of a complete liquidation or
dissolution of the Corporation.
Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred for purposes of this Plan as a result of the transactions contemplated
by that certain Agreement and Plan of Reorganization between the Corporation and
BankAmerica Corporation dated April 10, 1998.
(47)    Commuted Payment Amount means the sum of (A) and (B) where:
(A)    is an amount equal to the actuarial equivalent single sum value of
certain benefits payable under the Plan to the subject Participant, Beneficiary,
Spouse or Eligible Spouse calculated as of the date of a Change of Control or
other determination date, as applicable, using the actuarial assumptions and
procedures set forth on Exhibit B which is attached hereto and hereby made a
part hereof; provided, however, solely for the purposes of determining such
amount, it shall be assumed that a Participant not currently receiving benefits
under the Plan as of the date of such Change of Control or other determination
date, as applicable, had separated from Service on such date; and
(B)    is an amount equal to the balance, if any, to a subject Participant's
credit in the reserve account referred to in Section 4.8 of the Plan accrued
through the date of a Change of Control or other determination date, as
applicable.
(48)    Corporation means Bank of America Corporation, a Delaware corporation.

11

--------------------------------------------------------------------------------




Section 2.2.    Applicable Law. The Plan shall be construed, administered,
regulated and governed in all respects under and by the laws of the United
States to the extent applicable, and to the extent such laws are not applicable,
by the laws of the State of North Carolina.


ARTICLE III
PARTICIPATION


Section 3.1.    General. No person shall become a Participant unless or until
such person is or becomes an Employee. In addition, in no event shall any
Employee be eligible to participate in the Plan prior to the Effective Date of
the Plan.
Section 3.2.    Eligibility. The Compensation Committee, in its sole and
exclusive discretion, shall determine which Employees shall become Participants.
Designation of Employees as Participants shall be made in such manner as the
Compensation Committee shall determine from time to time.


ARTICLE IV
BENEFITS


Section 4.1.    General. In the event a Participant separates from Service on
account of Retirement, such Participant shall become entitled to the applicable
retirement benefit provided for in Section 4.2, Section 4.3 or Section 4.4. In
addition, such Participant shall become entitled to such Participant's special
benefit, if any, provided for in Section 4.8. In the event a Participant becomes
Disabled prior to the attainment of the Normal Retirement Age, such Participant
shall become entitled to the benefits, if any, provided for in Section 4.5 and
the special benefit, if any, provided for in Section 4.8. In the event a
Participant separates from Service on account of death while in Service, (i) the
benefits, if any, provided for in Section 4.6(c) and (ii) the special benefit,
if any, provided for in Section 4.8 shall be paid to the persons or entities
entitled to such benefits. In the event a Participant separates from Service for
a reason other than Retirement or death, then the only benefit payable to such
Participant under the Plan shall be the special benefit, if any, provided for in
Section 4.8. Notwithstanding any other provision of this Plan to the contrary,
under certain circumstances described in Section 4.10

12

--------------------------------------------------------------------------------




below, a Participant (or a Beneficiary, spouse or Eligible Spouse of a deceased
Participant) may be entitled to the benefits provided in Section 4.10 in lieu of
any other benefits hereunder.
Section 4.2.    Normal Retirement. Subject to the provisions of Section 4.7 and
Article VI, a Participant who separates from Service for a reason other than
death following the attainment of the Normal Retirement Age and prior to the end
of the Plan Year in which such Participant attains the Normal Retirement Age
shall become entitled to such Participant's Normal Retirement Benefit. If such
Participant is unmarried at the time of such Participant's separation from
Service, such Participant's Normal Retirement Benefit shall be payable in the
form of a Ten-Year Certain and Life Annuity in a monthly amount equal to
one-twelfth (1/12) of the annual amount of such Participant's Normal Retirement
Benefit. If such Participant is married at the time of such Participant's
separation from Service, such Participant's Normal Retirement Benefit shall be
payable in the form of a Joint and Sixty-Six and Two-Thirds Percent (66-2/3%)
Annuity in a monthly amount equal to one-twelfth (1/12) of the annual amount of
such Participant's Normal Retirement Benefit. A Participant's monthly Normal
Retirement Benefit shall commence on the first day of the month following such
Participant's Normal Retirement Date (as defined in the Retirement Plan).
Section 4.3.    Early Retirement. Subject to the provisions of Section 4.7 and
Article VI, a Participant who separates from Service for a reason other than
death prior to attaining the Normal Retirement Age and who is eligible for Early
Retirement at the time of such separation from Service shall become entitled to
such Participant's Early Retirement Benefit. If such Participant is unmarried at
the time of such Participant's separation from Service, such Participant's Early
Retirement Benefit shall be payable in the form of a Ten-Year Certain and Life
Annuity in a monthly amount equal to one-twelfth (1/12) of the annual amount of
such Participant's Early Retirement Benefit. If such Participant is married at
the time of such Participant's separation from Service, such Participant's Early
Retirement Benefit shall be payable in the form of a Joint and Sixty-Six and
Two-Thirds Percent (66-2/3%) Annuity in a monthly amount equal to one-twelfth
(1/12) of the annual amount of such Participant's Early Retirement Benefit. A
Participant's monthly Early Retirement Benefit shall commence on the first day
of the month following such Participant's Early Retirement (as defined in the
Retirement Plan).

13

--------------------------------------------------------------------------------




Section 4.4.    Delayed Retirement. Subject to the provisions of Section 4.7 and
Article VI, a Participant who separates from Service for a reason other than
death after the Plan Year in which such Participant attains the Normal
Retirement Age shall become entitled to such Participant's Delayed Retirement
Benefit. If such Participant is unmarried at the time of such Participant's
separation from Service, such Participant's Delayed Retirement Benefit shall be
payable in the form of a Ten-Year Certain and Life Annuity in a monthly amount
equal to one-twelfth (1/12) of the annual amount of such Participant's Delayed
Retirement Benefit. If such Participant is married at the time of such
Participant's separation from Service, such Participant's Delayed Retirement
Benefit shall be payable in the form of a Joint and Sixty-Six and Two-Thirds
Percent (66-2/3%) Annuity in a monthly amount equal to one-twelfth (1/12) of the
annual amount of such Participant's Delayed Retirement Benefit. A Participant's
monthly Delayed Retirement Benefit shall commence on the first day of the month
following such Participant's Delayed Retirement (as defined in the Retirement
Plan).
Section 4.5.    Disability. In the event a Participant becomes Disabled prior to
the attainment of the Normal Retirement Age, the following provisions shall
apply:
(a)    Such Participant shall be entitled to receive such Participant's Long
Term Disability Plan Benefit, if any, provided for under the Long Term
Disability Plan and the special benefit provided for in Section 4.8, if any.
(b)    For purposes of determining such Participant's benefits under this Plan,
such Participant's Creditable Service shall include such Participant's period of
Disability to the extent provided in the Retirement Plan and such Participant's
Final Average Compensation shall be determined as of the date such Participant
became Disabled.
(c)    In the event such Participant remains Disabled until such Participant
attains the Normal Retirement Age, then subject to the provisions of Section 4.7
and Article VI such Participant shall be entitled to receive such Participant's
Normal Retirement Benefit as provided in Section 4.2 and Section 4.5(b);
provided, however, the amount of such Participant's Normal Retirement Benefit
otherwise payable as determined in accordance with Section 4.2 and Section
4.5(b) shall be reduced by such Participant's Long Term Disability Plan Benefit,
if any, payable after such Participant attains the Normal Retirement Age.



14

--------------------------------------------------------------------------------




(d)    In the event such Participant ceases to be Disabled for a reason other
than death prior to the attainment of the Normal Retirement Age and such
Participant does not reenter active Service upon the cessation of such
Participant's Disability, then such Participant shall be deemed to have
separated from Service as of the date of the cessation of such Participant's
Disability. If such Participant is eligible for Early Retirement on the date
such Participant is deemed to have separated from Service, then subject to the
provisions of Section 4.7 and Article VI such Participant shall become entitled
to such Participant's Early Retirement Benefit determined in accordance with the
provisions of Section 4.3 and Section 4.5(b). If such Participant is not
eligible for Early Retirement on the date such Participant is deemed to have
separated from Service, then no benefits shall be payable to such Participant
under this Plan except the special benefit, if any, provided for in Section 4.8.
(e)    In the event such Participant ceases to be Disabled for a reason other
than death prior to the attainment of the Normal Retirement Age and such
Participant reenters active Service upon the cessation of such Participant's
Disability, then such Participant's Creditable Service shall include such
Participant's period of Disability to the extent provided in the Retirement Plan
and such Participant shall resume active participation in the Plan on the date
such Participant reenters active Service.
(f)    A Participant who is eligible for Early Retirement at the time such
Participant becomes Disabled or who becomes eligible for Early Retirement while
still Disabled in accordance with the provisions of this Section 4.5 shall be
entitled to elect at any time prior to attainment of such Participant's Normal
Retirement Age to receive such Participant's Early Retirement Benefit determined
in accordance with the provisions of Section 4.3 and Section 4.5(b) as of the
date of such election; provided, however, the amount of such Participant's Early
Retirement Benefit otherwise payable as determined in accordance with Section
4.3 and Section 4.5(b) shall be reduced by such Participant's Long Term
Disability Plan Benefit, if any, payable after such Participant makes such
election.
Section 4.6.    Death.


(a)    Death After Commencement of Benefits. In the event a Participant dies
following the commencement of such Participant's benefits under the Plan, the
benefits, if any, payable

15

--------------------------------------------------------------------------------




after such Participant's death shall be determined in accordance with the
provisions of such Joint and Sixty-Six and Two-Thirds Percent (66-2/3%) Annuity
or Ten-Year Certain and Life Annuity, as applicable, pursuant to which such
Participant was receiving or entitled to receive benefits at the time of such
Participant's death.
(b)    Death of a Disabled Participant. Except as provided in Section 4.6(d), in
the event (i) a Participant becomes Disabled prior to the attainment of the
Normal Retirement Age and prior to being eligible for Early Retirement, (ii)
such Participant dies prior to the Normal Retirement Age without recovering from
such Disability, and (iii) such Participant is survived by an Eligible Spouse or
one (1) or more Children under age twenty-one (21) at the time of the
Participant's death, the Eligible Spouse of such Participant, or such
Participant's Beneficiary, as applicable, shall be entitled to the death benefit
provided for in Section 4.6(c)(1). Except as provided in Section 4.6(d), in the
event (i) a Participant becomes Disabled prior to the attainment of the Normal
Retirement Age, but after being eligible for Early Retirement, (ii) such
Participant does not elect pursuant to Section 4.5(f) to receive such
Participant's Early Retirement Benefit, (iii) such Participant dies prior to the
Normal Retirement Age without recovering from such Disability, and (iv) such
Participant is survived by an Eligible Spouse or one (1) or more Children under
age twenty-one (21) at the time of the Participant's death, the Eligible Spouse
of such Participant, or such Participant's Beneficiary, as applicable, shall be
entitled to the death benefit provided for in Section 4.6(c)(2).
(c)    Death While in Service. In the event a Participant dies while in Service,
the death benefits, if any, payable following such Participant's death, shall be
determined in accordance with the provisions of this Section 4.6(c).
(1)    Death Prior to Eligibility for Early Retirement. Except as provided in
Section 4.6(d), in the event a Participant dies while in Service [or, to the
extent provided in Section 4.6(b), while Disabled] and prior to such Participant
becoming eligible for Early Retirement, the following provisions shall apply:
(A)    In the event the deceased Participant is survived by an Eligible Spouse,
such Eligible Spouse shall become entitled to such Participant's Family Death
Benefit in a monthly amount equal to one-twelfth (1/12) of the annual amount of
such Family Death Benefit. Such monthly benefit shall commence on the last day
of the month following the month in which the Participant dies and

16

--------------------------------------------------------------------------------




continue through the last day of the month in which the Family Death Benefit
Termination Date occurs. In the event such Eligible Spouse dies prior to the
Family Death Benefit Termination Date, such monthly benefit shall be paid to the
estate of such deceased Eligible Spouse through the last day of the month in
which the Family Death Benefit Termination Date occurs.
(B)    In the event the deceased Participant is not survived by an Eligible
Spouse but the deceased Participant is survived by one (1) or more Children
under age twenty-one (21) at the time of the Participant's death, the
Beneficiary of the deceased Participant shall become entitled to such
Participant's Family Death Benefit in a monthly amount equal to one-twelfth
(1/12) of the annual amount of such Family Death Benefit. Such monthly benefit
shall commence on the last day of the month following the month in which the
Participant dies and continue through the last day of the month in which the
Family Death Benefit Termination Date occurs.
(C)    In the event the deceased Participant is survived neither by an Eligible
Spouse nor by one (1) or more Children under age twenty-one (21) at the time of
the Participant's death, no death benefit shall be payable under Section 4.6(c).
The benefits under this Section 4.6(c)(1) shall be subject to the provisions of
Section 4.7(a).
(2)    Death After Eligibility for Early Retirement. Except as provided in
Section 4.6(d), in the event a Participant dies while in Service [or, to the
extent provided in Section 4.6(b), while Disabled] and after becoming eligible
for Early Retirement, the following provisions shall apply:
(A)    In the event the deceased Participant is survived by an Eligible Spouse,
such Eligible Spouse shall receive a monthly payment for the life of such
Eligible Spouse commencing on the first day of the month following the month in
which such Participant dies in an amount equal to the greater of:
(i)    one-twelfth (1/12) of the annual amount of the Family Death Benefit, or



17

--------------------------------------------------------------------------------




(ii)    sixty-six and two-thirds percent (66-2/3%) of the deceased Participant's
Target Retirement Benefit, reduced in accordance with the provisions of Section
2.1(b)(17) as though the Participant had retired on the date of the
Participant's death, minus the sum of (A) the monthly life annuity that is the
actuarial equivalent of the benefits payable to such Eligible Spouse from the
Retirement Plan and the ERISA Supplemental Plan and (B) sixty-six and two-thirds
percent (66-2/3%) of the deceased Participant's Social Security Benefit.
In the event that the Eligible Spouse dies prior to the time the last Child of
the deceased Participant attains age twenty-one (21), then in addition to the
foregoing benefit, the Family Death Benefit shall be paid after the death of the
Eligible Spouse until the Family Death Benefit Termination Date in the manner
set forth in Section 4.6(c)(1)(A).
(B)    In the event the deceased Participant is not survived by an Eligible
Spouse, but the deceased Participant is survived by one (1) or more Children
under age twenty-one (21) at the time of the Participant's death, the
Beneficiary of the deceased Participant shall become entitled to such
Participant's Family Death Benefit in accordance with the provisions of Section
4.6(c)(1)(B).
(C)    In the event the deceased Participant is survived neither by an Eligible
Spouse nor by one (1) or more Children under age twenty-one (21) at the time of
the Participant's death, no death benefits shall be payable under this Section
4.6(c).
The benefits under this Section 4.6(c)(2) shall be subject to the provisions of
Section 4.7(a).
(d)    Suicide. Notwithstanding the provisions of Section 4.6(b) and Section
4.6(c), in the event a Participant dies as a result of suicide within
twenty-five (25) calendar months of the calendar month as of which such
Participant was designated as a Participant under Section 3.2, no death benefits
shall be payable pursuant to Section 4.6(c) of the Plan.
(e)    Article VI Controlling. The provisions of this Section 4.6 shall be
subject to the provisions of Article VI.

18

--------------------------------------------------------------------------------




Section 4.7.    Adjustment in Benefits.
(a)    Reduction in Benefits Based on Spouse's Age. In the event (i) a married
Participant's spouse is more than ten (10) years younger than such Participant
at the time such Participant becomes entitled to commence receiving such
Participant's Normal Retirement Benefit provided for in Section 4.2, Early
Retirement Benefit provided for in Section 4.3 or Delayed Retirement Benefit
provided for in Section 4.4, as applicable, or (ii) an Eligible Spouse entitled
to receive a Family Death Benefit provided for in Section 4.6(c) is more than
ten (10) years younger than the deceased Participant at the time of such
deceased Participant's death, the benefit which such Participant is otherwise
entitled to receive (and the survivor annuity of such Participant's spouse), or
the benefit to which such Eligible Spouse is entitled, as applicable, shall be
reduced to an amount determined by multiplying such benefit by the percentage
amount determined from the table attached hereto as Exhibit A based on the age
difference between such Participant and such Participant's spouse.
(b)    Recalculation of Benefits. A Participant's Assumed Retirement Benefit,
Retirement Plan Death Benefit and Long Term Disability Plan Benefit can vary
from time to time under the terms of the Retirement Plan, ERISA Supplemental
Plan and Long Term Disability Plan or because of possible future amendments to
such Plans at the election of the Participating Employers or as may be required
by applicable law. As of each date on which any benefit payable to a Participant
(or his spouse or Beneficiary) under the Retirement Plan, ERISA Supplemental
Plan or Long Term Disability Plan changes for any reason, there shall be a
recalculation of the benefits, if any, payable under this Plan (based on the
assumptions contained herein) to such Participant (or his spouse or Beneficiary)
using the benefits then payable under the Retirement Plan, ERISA Supplemental
Plan and Long Term Disability Plan as a result of such changes. Such increased
or decreased benefits payable under this Plan shall become effective at the same
time as the change in benefits under the Retirement Plan, the ERISA Supplemental
Plan and the Long Term Disability Plan. Notwithstanding the provisions of this
Section 4.7(b), once a Participant's Social Security Benefit is determined for
purposes of determining benefits payable under this Plan, such benefits shall
not be subject to recalculation after benefits commence under the terms of this
Plan due to increases or decreases in benefits payable from time to time under
the Federal Social Security Act.

19

--------------------------------------------------------------------------------




Section 4.8.    Special Benefit. The Participating Employers sponsor the
Deferred Compensation Plan for the benefit of their key employees. In the event
an Employee of the Participating Employers who has been designated as eligible
to participate in the Deferred Compensation Plan elects to participate in the
Deferred Compensation Plan by deferring Compensation pursuant to the terms of
the Deferred Compensation Plan, any Compensation which is deferred pursuant to
the Deferred Compensation Plan is ineligible to be taken into consideration as
“compensation” under the terms of the Thrift Plan for purposes of determining
the maximum amount of a Participant's salary reduction contributions under the
terms of the Thrift Plan. Under the terms of the Thrift Plan, salary reduction
contributions up to six percent (6%) of “compensation” as defined in the Thrift
Plan are eligible for a fifty percent (50%) “matching contribution” by the
Participating Employers, that is, a “matching contribution” of three percent
(3%) of such Participant's “compensation.” To the extent (i) a Participant in
this Plan also participates in the Deferred Compensation Plan and the Thrift
Plan and (ii) such Participant is contributing at least six percent (6%) of
“compensation” as a salary reduction contribution to the Thrift Plan, then any
“matching contribution” by the Participating Employers which such Participant
would have received under the terms of the Thrift Plan (after applying the terms
of the Thrift Plan related to limitations on salary reduction and matching
contributions under Sections 402(g) and 415 of the Internal Revenue Code of
1986) had such Participant contributed six percent (6%) of the “Compensation”
deferred pursuant to the Deferred Compensation Plan to the Thrift Plan shall be
credited to a reserve account on the books and records of the Participating
Employers as of the last day of the calendar year in which such “matching
contribution” would have been made by the Participating Employers under the
Thrift Plan. The amount credited to such account each year shall bear interest
from the first day of such calendar year at the rate of thirteen percent (13%)
compounded annually. Upon a Participant's separation from Service for any reason
or upon a Participant becoming Disabled, the amount of such reserve account
(including any addition for the year in which separation from Service or
Disability occurs) shall be paid to such Participant (or in the event of such
Participant's death, to such Participant's Beneficiary) in such manner as the
Plan Committee shall determine in its sole and exclusive discretion over a
period of five (5) years following such Participant's separation from Service or
such Participant becoming Disabled. Interest shall accrue with respect to the
unpaid balance of such reserve account during such payment period



20

--------------------------------------------------------------------------------




through the last day of the month preceding the month in which the unpaid
balance is paid in full. In addition to the foregoing, a Participant who
separates from Service after attaining age sixty (60) and completing three
hundred (300) months of Creditable Service shall receive a supplemental monthly
benefit equal to such Participant's monthly Social Security Benefit until such
Participant attains age sixty-two (62).
Section 4.9.    Beneficiary or Beneficiaries.
(a)    Designation or Change of Beneficiary by a Participant. Each Participant
may from time to time designate the person(s) or entity(ies) to whom the death
benefits provided for in Section 4.6(c)(1)(B), Section 4.6(c)(2)(B) and Section
4.8 are to be paid. A Participant may from time to time change such
Participant's said designation of Beneficiary and upon any such change, any
previously designated Beneficiary's right to receive any benefits under the Plan
shall terminate. In order to be effective, any designation or change of
designation of a Beneficiary must be made on a form furnished by the Plan
Committee and signed by the Participant and received by the Plan Committee while
the Participant is alive. If a Beneficiary of a deceased Participant shall
survive the deceased Participant but die prior to the receipt of all benefits
payable to said Beneficiary under the Plan, then such benefits as would have
been payable to said deceased Beneficiary shall be paid to such Beneficiary's
estate at the same time and in the same manner as such benefits would have been
payable to said deceased Beneficiary.
(b)    Beneficiary Designated by the Plan. In the event that a Participant shall
die without having designated a Beneficiary, or in the event that a Participant
shall die having revoked an earlier Beneficiary Designation without having
effectively designated another Beneficiary, or in the event that a Participant
shall die but the Beneficiary designated by such Participant shall fail to
survive such Participant, then and in any such event, the person(s) who shall
constitute the Beneficiary of such deceased Participant shall be determined as
follows:
(i)    In the event said deceased Participant is survived by a Child, Children
or by issue of a deceased Child or Children, such surviving Children and
surviving issue of such deceased Children shall share as Beneficiaries on a per
stirpes basis, the issue of a deceased Child of the deceased Participant to take
per stirpes the same share their parent would have taken if living.
(ii)    In the event said deceased Participant is not survived by any person
described in subparagraph (i), then said deceased Participant's estate shall be
such deceased Participant's Beneficiary.

21

--------------------------------------------------------------------------------




Section 4.10.    Benefits Payable After Change of Control and Special Single Sum
Benefit. In the event of a Change of Control,
(i)    benefit accruals (except as provided below) and payments under the Plan,
respectively, shall cease for each Participant or, if a Participant is deceased,
such deceased Participant's Beneficiary, spouse or Eligible Spouse, as the case
may be, who is then receiving, or is entitled to receive, benefits under the
Plan at such date;
(ii)    the Commuted Payment Amount on the date of such Change of Control shall
be determined in accordance with the provisions set forth in Exhibit B hereto
with respect to each such party;
(iii)    such Commuted Payment Amount (plus interest on such amount at that GATT
Rate (as defined in Exhibit B hereto) compounded annually from the date of the
Change of Control to the date of payment) shall be paid in a single sum cash
payment to such party within the sixty (60) day period immediately following
either (A) the date the Participant separates from Service in the event the
Participant has not separated from Service at the date of such Change of Control
or (B) the date of such Change of Control in the event the Participant has
separated from Service at the date of such Change of Control; and
(iv)    the Plan shall terminate as of the date all such payments have been
made.
Further, whether or not a Change of Control has occurred, upon or after
Participant's separation from Service, the Compensation Committee, in its sole
and exclusive discretion, may pay in a single sum cash payment to that
Participant (or if the Participant is deceased, such deceased Participant's
Beneficiary, spouse or Eligible Spouse, as the case may be, who is then
receiving, or is entitled to receive, benefits under the Plan) on a
determination date specified by the Compensation Committee the Commuted Payment
Amount that such party would have been entitled to receive had a Change of
Control occurred on such determination date, in which event such party's
participation in the Plan shall terminate as of such date.
Section 4.11.    Certain Reduction of Payments.
(a)    It is the intention of the Participating Employers and the Participants
to reduce the amounts payable or distributable to a Participant hereunder if the
aggregate Net After Tax

22

--------------------------------------------------------------------------------




Receipts (as defined below) to the Participant would thereby be increased, as a
result of the application of the excise tax provisions of Section 4999 of the
Internal Revenue Code of 1986 and valid Treasury regulations thereunder (the
“Code”). Accordingly, anything in this Plan to the contrary notwithstanding, in
the event that the certified public accountants regularly employed by Bank of
America Corporation immediately prior to any “change” described below (the
“Accounting Firm”) shall determine that receipt of all Payments (as defined
below) would subject the Participant to tax under Section 4999 of the Code, it
shall determine whether some amount of Payments would meet the definition of a
“Reduced Amount” (as defined below). If the Accounting Firm determines that
there is a Reduced Amount, the aggregate Payments shall be reduced to such
Reduced Amount in accordance with the provisions of Paragraph (c) below.
(b)    For purposes of this Section 4.11 (i) a “Payment” shall mean any payment
or distribution in the nature of compensation to or for the benefit of a
Participant who is a “disqualified individual” within the meaning of Section
280G(c) of the Code and which is contingent on a “change” described in Section
280G(b)(2)(A)(i) of the Code with respect to the Corporation, whether paid or
payable pursuant to this Plan or otherwise; (ii) “Plan Payment” shall mean a
Payment paid or payable pursuant to this Plan (disregarding this Section 4.11);
(iii) “Net After Tax Receipt” shall mean the Present Value of a Payment net of
all taxes imposed on the Participant with respect thereto under Sections 1 and
4999 of the Code, determined by applying the highest marginal rate under Section
1 of the Code which applied to the Participant's federal taxable income for the
immediately preceding taxable year; (iv) “Present Value” shall mean such value
determined in accordance with Section 280G(d)(4) of the Code; and (v) “Reduced
Amount” shall mean the smallest aggregate amount of Payments which (a) is less
than the sum of all Payments and (b) results in aggregate Net After Tax Receipts
which are equal to or greater than the Net After Tax Receipts which would result
if all Payments were paid to or for the benefit of the Participant.
(c)    If the Accounting Firm determines that aggregate Payments should be
reduced to the Reduced Amount, the Compensation Committee shall promptly give
the Participant notice to that effect and a copy of the detailed calculation
thereof, and the Participant may then elect, in the Participant's sole
discretion, which and how much of the Payments, including without limitation
Plan Payments, shall be eliminated or reduced (as long as after such election
the present value of the aggregate Payments is equal to the Reduced Amount), and
shall advise the



23

--------------------------------------------------------------------------------




Compensation Committee in writing of such election within ten (10) days of the
Participant's receipt of notice. If no such election is made by the Participant
within such ten (10) day period, the Compensation Committee may elect which of
the Payments, including without limitation Plan Payments, shall be eliminated or
reduced (as long as after such election the Present Value of the aggregate
Payments is equal to the Reduced Amount) and shall notify the Participant
promptly of such election. All determinations made by the Accounting Firm under
this Section 4.11 shall be binding upon the Participating Employers and the
Participant and shall be made within sixty (60) days immediately following that
event constituting the “change” referred to above. As promptly as practicable
following such determination, the Participating Employers shall pay to or
distribute for the benefit of the Participant such Payments as are then due to
the Participant under this Plan.
(d)    At the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Participating Employers to or for the benefit of the Participant pursuant to
this Plan which should not have been so paid or distributed (“Overpayment”) or
that additional amounts which will have not been paid or distributed by the
Participating Employers to or for the benefit of the Participant pursuant to
this Plan could have been so paid or distributed (“Underpayment”), in each case,
consistent with the calculation of the Reduced Amount hereunder. In the event
that the Accounting Firm, based either upon the assertion of a deficiency by the
Internal Revenue Service against a Participating Employer or the Participant
which the Accounting Firm believes has a high probability of success or
controlling precedent or other substantial authority, determines that an
Overpayment has been made, any such Overpayment paid or distributed by the
Participating Employers to or for the benefit of the Participant shall be
treated for all purposes as a loan ab initio to the Participant which the
Participant shall repay to the Participating Employer together with interest at
the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such loan shall be deemed to have been made and no
amount shall be payable by the Participant to the Participating Employer if and
to the extent such deemed loan and payment would not either reduce the amount on
which the Participant is subject to tax under Section 1 and Section 4999 of the
Code or generate a refund of such taxes. In the event that the Accounting Firm,
based upon controlling precedent or other substantial authority, determines that
an Underpayment has occurred, any such Underpayment shall be promptly paid by
the Participating

24

--------------------------------------------------------------------------------




Employer to or for the benefit of the Participant together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.
Section 4.12.    Special Election of Single Lump Sum or Installment Payments.
(a)    Alternative Methods of Payment. Notwithstanding any provisions of the
Plan to the contrary, a Participant may elect from time to time pursuant to this
Section 4.12 to have the single sum value (the “Lump Sum Benefit Amount”) of the
benefits payable under Section 4.2, 4.3 or 4.4 upon the Participant's Retirement
or the benefits payable under Section 4.6 upon the Participant's death while in
Service [or, to the extent provided in Section 4.6(b), while Disabled] paid in
accordance with one of the following methods of payment, in lieu of the method
otherwise applicable under the provisions of this Article IV:
(i)    single lump sum payment;
(ii)    five (5) annual installments; or
(iii)    ten (10) annual installments.
Unless deferred pursuant to the provisions of Section 4.12(c), the payment(s) to
be made to a Participant pursuant to the Participant's alternative method of
payment election under this Section shall commence immediately upon the
Participant's Retirement or death while in Service.
(b)    Determination of Lump Sum Benefit Amount and Amount of Installment
Payments. The Lump Sum Benefit Amount shall be equal to (i) in the event of a
Participant's Retirement, the Commuted Payment Amount determined for the
Participant as of the date of the Participant's Retirement or (ii) in the event
of a Participant's death while in Service [or, to the extent provided in Section
4.6(b), while Disabled], the actuarially equivalent single sum value of the
benefits (if any) provided for in Section 4.6(c) determined as of the date of
the Participant's death using assumptions consistent with those set forth in
Exhibit B to the Plan. The amount of each annual installment payment payable
under Section 4.12(a) shall be the amount necessary to amortize the
Participant's Lump Sum Benefit Amount in equal annual installments over the
selected period using the GATT Rate (as defined in Exhibit B hereto) in effect
for the calendar year of the Participant's Retirement or death.
(c)    Deferral of Lump Sum Payment Date.



25

--------------------------------------------------------------------------------




(i)    Elective Deferral. Any Participant who elects payment of the
Participant's benefit in a single lump sum may also elect to defer receipt of
such payment until March 31 of the year following the Participant's Retirement
or death (as the case may be).
(ii)    Deferral Period Interest. The amount of any single lump sum payment that
is deferred under this Section 4.12(c) shall be the Participant's Lump Sum
Benefit Amount determined under Section 4.12(b) plus interest at the GATT Rate
(as defined in Exhibit B hereto) in effect for the calendar year of the
Participant's Retirement or death compounded annually to the date of payment.
(d)    Timing of Elections and Effective Date. An alternative method of payment
election under Section 4.12(a) and any deferral election under Section
4.12(c)(i) may be made at any time and from time to time after the date the
Participant attains age fifty-four (54). Any such election shall be made on such
form and pursuant to such procedures as are adopted by the Plan Committee for
such purpose and shall become effective upon the first anniversary of the date
such election is made. Any change in such an election shall not become effective
until the first anniversary of the date the new election is made.
Section 4.13.    Coordination with Texas SERP. In the event a Participant is to
receive a benefit under this Plan and a benefit under the NationsBank of Texas,
N.A. Supplemental Executive Retirement Plan (the “Texas SERP”), the
Participant's benefits under this Plan shall be reduced dollar for dollar by the
benefits payable under the Texas SERP. For purposes of determining this dollar
for dollar reduction, the Texas SERP benefit shall be converted to the normal
form of payment under this Plan.
Section 4.14.    Employees of AMRESCO.
(a)    General. Pursuant to a Stock Sale Agreement between NationsBank
Corporation (“NationsBank”) and AMRESCO Acquisition Corporation (“AAC”) dated
November 20, 1992, as the same may be amended (the “Stock Sale Agreement”),
NationsBank has agreed to sell to AAC all of the stock of Asset Management
Resolution Company (“AMRC”) and AMRESCO Holdings, Inc. (“AHI”) (AMRC, AHI and
the subsidiary corporations of AMRC and AHI set forth in the Stock Sale
Agreement being collectively referred to herein as “AMRESCO”).
(b)    Payment of Benefits. The accrued benefit under the Plan of an employee of
AMRESCO who is employed by AMRESCO on the “closing date” as defined in the Stock
Sale Agreement (the “Closing Date”) and who has become a Participant in the Plan
as of the Closing



26

--------------------------------------------------------------------------------




Date (an “Affected Participant”) shall not be forfeited from and after the
Closing Date, and no further benefits shall accrue under the Plan with respect
to any Affected Participant on account of such Affected Participant's service
with, or compensation from, AMRESCO from and after the Closing Date. An Affected
Participant's accrued benefit under the Plan shall be payable to such Affected
Participant in a single cash payment by NationsBank to such Affected Participant
as of the Closing Date. The amount of such single cash payment shall be the
Commuted Payment Amount for such Affected Participant determined as of the
Closing Date, adjusted in accordance with the terms of the Stock Sale Agreement.
(c)    Provisions Controlling. Notwithstanding any provisions of the Plan to the
contrary, the provisions of this Section 4.14 shall control with respect to the
Affected Participants.


ARTICLE V
PLAN COMMITTEE


Section 5.1.    Appointment, Term of Office and Vacancy. The Plan Committee
shall consist of one or more individuals appointed by the Management
Compensation Committee who shall serve at the pleasure of the Management
Compensation Committee. The Management Compensation Committee shall have the
absolute right to remove any member of the Plan Committee at any time, with or
without cause, and any member of the Plan Committee shall have the right to
resign at any time. If a vacancy in the Plan Committee should occur, from death,
resignation, removal or otherwise, a successor shall be appointed by the
Management Compensation Committee.
Section 5.2.    Organization of Plan Committee. The Management Compensation
Committee shall designate one of the members of the Plan Committee to serve as
its Chairman, one member as its Vice-Chairman and one member as its Secretary.
One person may hold more than one office. The Plan Committee may appoint such
agents, who need not be members of the Plan Committee, as it may deem necessary
for the effective performance of its duties, and may delegate to such agent such
powers and duties, whether ministerial or discretionary, as the Plan Committee
may deem expedient or appropriate. The Plan Committee shall act by majority vote
and may adopt such bylaws, rules and regulations as it deems desirable for the
conduct of its affairs. The members of the Plan Committee shall serve as such
without compensation.



27

--------------------------------------------------------------------------------




Section 5.3.    Powers of the Plan Committee. The Plan Committee shall
administer the Plan. The Plan Committee shall have all the powers to enable it
to carry out its duties under the Plan properly. Not in limitation of the
foregoing, the Plan Committee shall have the power to construe and interpret the
Plan and determine all questions that shall arise thereunder. It shall decide
all questions relating to eligibility to receive benefits under the Plan. The
Plan Committee shall have such other and further specified duties, powers,
authority and discretion as are elsewhere in the Plan either expressly or by
necessary implication conferred upon it. The decision of the Plan Committee upon
all matters within the scope of its authority shall be final and conclusive on
all persons, except to the extent otherwise provided by law.
Section 5.4.    Expenses of Plan Committee. The reasonable expenses of the Plan
Committee incurred by the Plan Committee in the performance of its duties under
the Plan, including without limitation, reasonable counsel fees and expenses of
other agents, shall be paid by the Participating Employers.


ARTICLE VI
AMENDMENT AND TERMINATION


Section 6.1.    Amendment of Plan. Subject to the provisions of Section 6.4 of
the Plan, the Participating Employers expressly reserve the right, at any time
and from time to time, to amend in whole or in part any of the terms and
provisions of the Plan for whatever reason(s) the Participating Employers may
deem appropriate. Prior to a Change of Control, the Plan, including Sections
4.10 and 4.11 hereof, may be amended in the manner specified above.
Notwithstanding any other provision of the Plan to the contrary, however, from
and after a Change of Control, the Participating Employers may not modify or
amend the terms and provisions of the Plan, in whole or in part.
Section 6.2.    Termination of Plan. Subject to the provisions of Section 6.4 of
the Plan, the Participating Employers expressly reserve the right, at any time
and for whatever reason they may deem appropriate, to terminate the Plan.
Section 6.3.    Effective Date and Procedure for Amendment or Termination.
Subject to the provisions of Section 6.4 of the Plan, any amendment to the Plan
or termination of the Plan may be retroactive to the extent not prohibited by
applicable law. Any amendment to the Plan or termination of the Plan shall be
made by the Participating Employers by resolution of the

28

--------------------------------------------------------------------------------




Compensation Committee and shall not require the approval or consent of any
Participant or Beneficiary in order to be effective.
Section 6.4.    Effect of Amendment or Termination on Certain Benefits. No
amendment or termination of the Plan may reduce or eliminate the benefits (if
any) payable under the Plan (without regard to such amendment or termination)
to:
(a)    any Participant who commenced receiving benefits under the Plan prior to
the amendment or termination date and is alive on the amendment or termination
date and the spouse or Beneficiary of such Participant; or
(b)    any spouse or Beneficiary who commenced receiving benefits under the Plan
prior to the amendment and termination date.
In addition, with respect to all other Participants in the Plan on such
amendment or termination who have not commenced receiving benefits under the
Plan prior to the amendment or termination date, any such amendment or
termination shall not result in such Participant receiving benefits under the
Plan upon such Participant's separation from Service which are less than the
benefits such Participant would have received under the Plan but for such
amendment or termination multiplied by a fraction, the numerator of which is
such Participant's Creditable Service at the time of such amendment or
termination and the denominator of which is the Creditable Service such
Participant would have accumulated as a Participant if such Participant had
continued as a Participant until such Participant had attained age sixty-two
(62). Except as hereinabove expressly provided to the contrary in this Section
6.4, the Plan may be amended or terminated so that no benefits or (if such
amendment or termination so provides) reduced benefits shall be payable to any
Participant, spouse or Beneficiary after the effective date of such amendment or
termination.


ARTICLE VII
MISCELLANEOUS


Section 7.1.    Adoption by a Subsidiary Corporation. A Subsidiary Corporation
may, with the approval of the Compensation Committee and the Board of Directors
of such Subsidiary Corporation, elect to adopt the Plan as of the date mutually
agreeable to the Compensation Committee and the Board of Directors of such
Subsidiary Corporation. Any such adoption of the



29

--------------------------------------------------------------------------------




Plan by a Subsidiary Corporation shall be evidenced by an appropriate instrument
of adoption executed by such Subsidiary Corporation.
Section 7.2.    Authorization and Delegation to the Compensation Committee. Each
Subsidiary Corporation which is or hereafter becomes a Participating Employer
authorizes and empowers the Compensation Committee (i) to amend or terminate the
Plan without further action by said Subsidiary Corporation as provided in
Article VI and (ii) to perform such other acts and do such other things as the
Compensation Committee is expressly directed, authorized or permitted to perform
or do as provided herein.
Section 7.3.    Spendthrift Clause. To the extent permitted by law, no benefits
payable under the Plan shall be subject to the claim of any creditor of any
Participant or to any legal process by any creditor of any Participant and no
Participant entitled to benefits hereunder shall have any right whatsoever to
alienate, commute, anticipate or assign any benefits under the Plan.
Section 7.4.    Benefits Payable From General Assets of the Participating
Employers. All benefits payable hereunder shall be paid from the general assets
of the Participating Employers. No assets of the Participating Employers shall
be segregated or placed in trust pursuant to the Plan in a manner which would
put such asset beyond the reach of the general creditors of any of the
Participating Employers, and the rights of any Participant (or Beneficiary) to
receive any benefits hereunder shall be no greater than the right of any
general, unsecured creditor of the Participating Employers. Nothing contained in
the Plan shall create or be construed as creating a trust of any kind or any
other fiduciary relationship between the Participating Employers and a
Participant. In the event the Participating Employers purchase any insurance
policies insuring the life of any Participant hereunder, no Participant shall
have any rights whatsoever therein and the Participating Employers shall be the
sole owner and beneficiary thereof and shall possess and exercise all incidents
of ownership therein.
Section 7.5.    Allocation of Costs of Benefits Among the Participating
Employers. The cost of benefits to be provided a Participant (or spouse or
Beneficiary, if applicable) pursuant to this Plan shall be paid by the
Participating Employer which employs the Participant. In the case of a
Participant employed by more than one Participating Employer the cost of
benefits provided pursuant to the Plan shall be allocated among the
Participating Employers in proportion to the Compensation payable by each such
Participating Employer during the period such Participant participates in the
Plan.

30

--------------------------------------------------------------------------------




Section 7.6.    Benefits Limited to the Plan. Participation in the Plan shall
not give a Participant any right to be retained in the employ of any one or more
of the Participating Employers nor, upon dismissal, any right or interest in the
Plan except as expressly provided herein.


ARTICLE VIII
CLAIMS PROCEDURE


Section 8.1.    Claims Procedure.
(a)    General. In the event that a Claimant has a Claim under the Plan, such
Claim shall be made by the Claimant's filing a notice thereof with the Plan
Committee within ninety (90) days after such Claimant first has knowledge of
such Claim. Each Claimant who has submitted a Claim to the Plan Committee shall
be afforded a reasonable opportunity to state such Claimant's position and to
present evidence and other material relevant to the Claim to the Plan Committee
for its consideration in rendering its decision with respect thereto. The Plan
Committee shall render its decision in writing within sixty (60) days after the
Claim is referred to it, and a copy of such written decision shall be furnished
to the Claimant.
(b)    Notice of Decision of Committee. Each Claimant whose Claim has been
denied by the Plan Committee shall be provided written notice thereof, which
notice shall set forth:
(i)    the specific reason(s) for the denial;
(ii)    specific reference to pertinent provision(s) of the Plan upon which such
denial is based;
(iii)    a description of any additional material or information necessary for
the Claimant to perfect such Claim and an explanation of why such material or
information is necessary; and
(iv)    an explanation of the procedure hereunder for review of such Claim;
all in a manner calculated to be understood by such Claimant.
(c)    Review of Decision of Plan Committee. Each such Claimant shall be
afforded a reasonable opportunity for a full and fair review of the decision of
the Plan Committee denying the Claim. Such review shall be by the Compensation
Committee. Such appeal shall be made



31

--------------------------------------------------------------------------------




within ninety (90) days after the Claimant received the written decision of the
Plan Committee and shall be made by the written request of the Claimant or such
Claimant's duly authorized representative of the Compensation Committee. In the
event of appeal, the Claimant or such Claimant's duly authorized representative
may review pertinent documents and submit issues and comments in writing to the
Compensation Committee. The Compensation Committee shall review the following:
(i)    the initial proceedings of the Plan Committee with respect to such Claim;
(ii)    such issues and comments as were submitted in writing by the Claimant or
the Claimant's duly authorized representative; and
(iii)    such other material and information as the Compensation Committee, in
its sole discretion, deems advisable for a full and fair review of the decision
of the Plan Committee.
The Compensation Committee may approve, disapprove or modify the decision of the
Plan Committee, in whole or in part, or may take such other action with respect
to such appeal as it deems appropriate. The decision of the Compensation
Committee with respect to such appeal shall be made promptly, and in no event
later than sixty (60) days after receipt of such appeal, unless special
circumstances require an extension of such time within which to render such
decision, in which event such decision shall be rendered as soon as possible and
in no event later than one hundred twenty (120) days following receipt of such
appeal. The decision of the Compensation Committee shall be in writing and in a
manner calculated to be understood by the Claimant and shall include specific
reasons for such decision and set forth specific references to the pertinent
provisions of the Plan upon which such decision is based. The Claimant shall be
furnished a copy of the written decision of the Compensation Committee. Such
decision shall be final and conclusive upon all persons interested therein,
except to the extent otherwise provided by applicable law.



32

--------------------------------------------------------------------------------

EXHIBIT A

BANK OF AMERICA CORPORATION
Reduction in 66 2/3% Joint and Survivor Benefit
If Spouse More Than Ten Years Younger Than Employee


Age of Employee
Age Difference
 
10
11
12
13
14
15
16
17
18
19
20
 
 
 
 
 
 
 
 
 
 
 
 
30
1.000
1.000
0.999
0.999
0.999
0.999
 
 
 
 
 
31
1.000
1.000
0.999
0.999
0.999
0.999
0.998
 
 
 
 
32
1.000
1.000
0.999
0.999
0.999
0.998
0.998
0.998
 
 
 
33
1.000
1.000
0.999
0.999
0.999
0.998
0.998
0.998
0.997
 
 
34
1.000
1.000
0.999
0.999
0.998
0.998
0.998
0.998
0.997
0.997
 
35
1.000
1.000
0.999
0.999
0.998
0.998
0.998
0.997
0.997
0.997
0.996
 
 
 
 
 
 
 
 
 
 
 
 
36
1.000
1.000
0.999
0.999
0.998
0.998
0.997
0.997
0.997
0.996
0.996
37
1.000
0.999
0.999
0.999
0.998
0.998
0.997
0.997
0.996
0.996
0.996
38
1.000
0.999
0.999
0.998
0.998
0.997
0.997
0.996
0.996
0.996
0.995
39
1.000
0.999
0.999
0.998
0.998
0.997
0.997
0.996
0.996
0.995
0.995
40
1.000
0.999
0.999
0.998
0.997
0.997
0.996
0.996
0.995
0.995
0.994
 
 
 
 
 
 
 
 
 
 
 
 
41
1.000
0.999
0.999
0.998
0.997
0.997
0.996
0.995
0.995
0.994
0.994
42
1.000
0.999
0.998
0.998
0.997
0.996
0.996
0.995
0.994
0.994
0.993
43
1.000
0.999
0.998
0.998
0.997
0.996
0.995
0.995
0.994
0.993
0.993
44
1.000
0.999
0.998
0.997
0.996
0.996
0.995
0.994
0.993
0.993
0.992
45
1.000
0.999
0.998
0.997
0.996
0.995
0.994
0.994
0.993
0.992
0.991
 
 
 
 
 
 
 
 
 
 
 
 
46
1.000
0.999
0.998
0.997
0.996
0.995
0.994
0.993
0.992
0.991
0.991
47
1.000
0.999
0.998
0.997
0.995
0.994
0.993
0.992
0.992
0.991
0.990
48
1.000
0.999
0.997
0.996
0.995
0.994
0.993
0.992
0.991
0.990
0.989
49
1.000
0.999
0.997
0.996
0.995
0.993
0.992
0.991
0.990
0.989
0.988
50
1.000
0.998
0.997
0.996
0.994
0.993
0.992
0.990
0.989
0.988
0.987
 
 
 
 
 
 
 
 
 
 
 
 
51
1.000
0.998
0.997
0.995
0.994
0.992
0.991
0.989
0.988
0.987
0.986
52
1.000
0.998
0.996
0.995
0.993
0.992
0.990
0.989
0.987
0.986
0.985
53
1.000
0.998
0.996
0.994
0.992
0.991
0.989
0.988
0.986
0.985
0.983
54
1.000
0.998
0.996
0.994
0.992
0.990
0.988
0.987
0.985
0.983
0.982
55
1.000
0.998
0.995
0.993
0.991
0.989
0.987
0.985
0.984
0.982
0.980
 
 
 
 
 
 
 
 
 
 
 
 
56
1.000
0.997
0.995
0.993
0.990
0.988
0.986
0.984
0.982
0.980
0.979
57
1.000
0.997
0.995
0.992
0.990
0.987
0.985
0.983
0.981
0.979
0.977
58
1.000
0.997
0.994
0.991
0.989
0.986
0.984
0.981
0.979
0.977
0.975
59
1.000
0.997
0.994
0.991
0.988
0.985
0.982
0.980
0.977
0.975
0.973
60
1.000
0.997
0.993
0.990
0.987
0.984
0.981
0.978
0.976
0.973
0.971
 
 
 
 
 
 
 
 
 
 
 
 
61
1.000
0.996
0.993
0.989
0.986
0.983
0.980
0.977
0.974
0.971
0.968
62
1.000
0.996
0.992
0.988
0.985
0.981
0.978
0.975
0.972
0.969
0.966
63
1.000
0.996
0.991
0.987
0.983
0.980
0.976
0.973
0.969
0.966
0.963
64
1.000
0.995
0.991
0.986
0.982
0.978
0.974
0.970
0.967
0.963
0.960
65
1.000
0.995
0.990
0.985
0.981
0.976
0.972
0.968
0.964
0.961
0.957
 
 
 
 
 
 
 
 
 
 
 
 
66
1.000
0.994
0.989
0.984
0.979
0.974
0.970
0.966
0.961
0.957
0.954
67
1.000
0.994
0.988
0.983
0.977
0.972
0.967
0.963
0.958
0.954
0.950
68
1.000
0.994
0.987
0.981
0.976
0.970
0.965
0.960
0.955
0.950
0.945
69
1.000
0.993
0.986
0.980
0.974
0.968
0.962
0.957
0.952
0.947
0.942
70
1.000
0.993
0.985
0.978
0.972
0.965
0.959
0.953
0.948
0.942
0.937
 
 
 
 
 
 
 
 
 
 
 
 
71
1.000
0.992
0.984
0.977
0.970
0.963
0.956
0.950
0.944
0.938
0.933
72
1.000
0.991
0.983
0.975
0.967
0.960
0.953
0.946
0.940
0.933
0.928
73
1.000
0.991
0.982
0.973
0.965
0.957
0.949
0.942
0.935
0.929
0.922
74
1.000
0.990
0.981
0.971
0.962
0.954
0.946
0.938
0.930
0.923
0.917
75
1.000
0.989
0.979
0.969
0.960
0.951
0.942
0.934
0.926
0.918
0.911


--------------------------------------------------------------------------------




BANK OF AMERICA CORPORATION
Reduction in 66 2/3% Joint and Survivor Benefit
If Spouse More Than Ten Years Younger Than Employee


Age of Employee
Age Difference
 
21
22
23
24
25
26
27
28
29
30 or more
 
 
 
 
 
 
 
 
 
 
 
30
 
 
 
 
 
 
 
 
 
 
31
 
 
 
 
 
 
 
 
 
 
32
 
 
 
 
 
 
 
 
 
 
33
 
 
 
 
 
 
 
 
 
 
34
 
 
 
 
 
 
 
 
 
 
35
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
36
0.996
 
 
 
 
 
 
 
 
 
37
0.995
0.995
 
 
 
 
 
 
 
 
38
0.995
0.995
0.994
 
 
 
 
 
 
 
39
0.994
0.994
0.994
0.993
 
 
 
 
 
 
40
0.994
0.994
0.993
0.993
0.993
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
41
0.993
0.993
0.993
0.992
0.992
0.991
 
 
 
 
42
0.993
0.992
0.992
0.992
0.991
0.991
0.990
 
 
 
43
0.992
0.992
0.991
0.991
0.990
0.990
0.990
0.989
 
 
44
0.992
0.991
0.990
0.990
0.989
0.989
0.989
0.988
0.988
 
45
0.991
0.990
0.990
0.989
0.989
0.988
0.988
0.987
0.987
0.986
 
 
 
 
 
 
 
 
 
 
 
46
0.990
0.989
0.989
0.988
0.988
0.987
0.986
0.986
0.986
0.985
47
0.989
0.988
0.988
0.987
0.986
0.986
0.985
0.985
0.984
0.984
48
0.988
0.987
0.987
0.986
0.985
0.985
0.984
0.983
0.983
0.982
49
0.987
0.986
0.985
0.985
0.984
0.983
0.983
0.982
0.981
0.981
50
0.986
0.985
0.984
0.983
0.983
0.982
0.981
0.980
0.980
0.979
 
 
 
 
 
 
 
 
 
 
 
51
0.985
0.984
0.983
0.982
0.981
0.980
0.979
0.979
0.978
0.977
52
0.984
0.982
0.981
0.980
0.979
0.979
0.978
0.977
0.976
0.975
53
0.982
0.981
0.980
0.979
0.978
0.977
0.976
0.975
0.974
0.973
54
0.981
0.979
0.978
0.977
0.976
0.975
0.974
0.973
0.972
0.971
55
0.979
0.977
0.976
0.975
0.974
0.972
0.971
0.970
0.969
0.969
 
 
 
 
 
 
 
 
 
 
 
56
0.977
0.976
0.974
0.973
0.971
0.970
0.969
0.968
0.967
0.966
57
0.975
0.973
0.972
0.970
0.969
0.968
0.966
0.965
0.964
0.963
58
0.973
0.971
0.970
0.968
0.966
0.965
0.964
0.962
0.961
0.960
59
0.971
0.969
0.967
0.965
0.964
0.962
0.960
0.959
0.958
0.956
60
0.968
0.966
0.964
0.962
0.961
0.959
0.957
0.956
0.954
0.953
 
 
 
 
 
 
 
 
 
 
 
61
0.966
0.964
0.961
0.959
0.957
0.955
0.954
0.952
0.950
0.949
62
0.963
0.961
0.958
0.956
0.954
0.952
0.950
0.948
0.946
0.945
63
0.960
0.957
0.955
0.952
0.950
0.948
0.946
0.944
0.942
0.940
64
0.957
0.954
0.951
0.949
0.946
0.944
0.942
0.939
0.937
0.936
65
0.954
0.950
0.947
0.945
0.942
0.939
0.937
0.935
0.932
0.930
 
 
 
 
 
 
 
 
 
 
 
66
0.950
0.947
0.943
0.940
0.937
0.935
0.932
0.929
0.927
0.925
67
0.946
0.942
0.939
0.936
0.932
0.929
0.927
0.924
0.921
0.919
68
0.942
0.938
0.934
0.931
0.927
0.924
0.921
0.918
0.915
0.913
69
0.937
0.933
0.929
0.925
0.922
0.918
0.915
0.912
0.909
0.906
70
0.933
0.928
0.924
0.920
0.916
0.912
0.908
0.905
0.902
0.899
 
 
 
 
 
 
 
 
 
 
 
71
0.927
0.923
0.918
0.913
0.909
0.905
0.902
0.898
0.895
0.891
72
0.922
0.917
0.912
0.907
0.903
0.898
0.894
0.891
0.887
0.884
73
0.916
0.911
0.905
0.900
0.896
0.891
0.887
0.883
0.879
0.875
74
0.910
0.904
0.899
0.893
0.888
0.883
0.879
0.874
0.870
0.866
75
0.904
0.898
0.891
0.886
0.880
0.875
0.870
0.866
0.861
0.857


2

--------------------------------------------------------------------------------

EXHIBIT B

Determination of Actuarial Equivalent
Single Sum Value (“AESSV”)


In accordance with the provisions of Section 2.1(b)(47) and, Section 4.10, the
following procedures shall be used to determine the AESSV of the benefit rights
of each subject Participant, Beneficiary, spouse or Eligible Spouse under the
Plan.


I.    Individuals Not in Payment Status
A.    Participants under Age 55
The AESSV shall be determined as follows:
1.
Determine the Participant's Target Benefit as of the date of the Change of
Control or other determination date (hereinafter collectively referred to as the
“Determination Date”) based on such Participant's Creditable Service as of the
Determination Date;

2.
Determine the Participant's Assumed Retirement Benefit as of the Determination
Date on the basis of the Participant's Accrued Benefit payable at age 55 under
the Retirement Plan and the ERISA Supplemental Plan;

3.
Determine the Participant's projected Early Retirement Benefit at age 55 using
the Target Benefit and the Assumed Retirement Benefit obtained in A.(1) and (2)
above determined without regard to the age and service requirements to Early
Retirement under the Plan;

4.
Determine the projected AESSV at age 55 of the Early Retirement Benefit obtained
in A.(3) above in accordance with the provisions of Section 4.3, and in the case
of a Participant who is married on the Determination Date, using the age of the
Participant's spouse on the date that the Participant would have attained age
55; and

5.
Determine the AESSV by discounting the projected AESSV obtained in A.(4) above
at the “GATT Rate” (as hereinafter defined) compounded annually from the date
the Participant would have attained age 55 to the Determination Date. For
purposes of this Exhibit B, the “GATT Rate” means the “applicable interest rate”
as defined in Section 417(e)(3) of the Code, as amended by the Retirement
Protection Act of 1994. The “lookback month” (within the meaning of Treasury
Regulation § 1.417(e)-IT(d)(4)(iii)) for the determination of the applicable
interest rate for benefit payments commencing during a calendar year shall be
the immediately preceding September. The “stability period” (within the


--------------------------------------------------------------------------------




meaning of Treasury Regulation § 1.417(e)-IT(d)(4)(ii)) during which the
applicable interest rate remains constant shall be the calendar year immediately
succeeding the lookback month.
6.
With respect to a Disabled Participant, assume for purposes of the above
determination that such Participant returned to active service on the
Determination Date.

B.    Participants Age 55 or Over
The AESSV shall be determined as follows:
1.
Determine the Participant's Target Benefit as of the Determination Date based on
such Participant's Creditable Service as of the Determination Date;

2.
Determine the Participant's Early Retirement Benefit payable as of the
Determination Date using the Target Benefit obtained in B.(1) above determined
without regard to the service requirement applicable to Early Retirement under
the Plan; and

3.
Determine the AESSV at the Determination Date of the Early Retirement Benefit
obtained in B.(2) above in accordance with the provisions of Section 4.3.

4.
With respect to a Disabled Participant, assume for purposes of the above
determination that such Participant returned to active service on the
Determination Date.

II.        Individuals in Payment Status
Determine the AESSV in accordance with the amount and terms of payment of
current and prospective benefits to the subject Participant, Beneficiary,
spouse, or Eligible Spouse.
III.        Other Assumptions
All AESSVs shall be determined on the basis of the GATT Rate (as defined in
I.A.(5) above) compounded annually. To the extent that benefits are payable over
the lifetime(s) of one or more individuals, the AESSV shall also be based on the
“applicable mortality table,” as defined in Section 417(e)(3) of the Code, as
amended by the Retirement Protection Act of 1994.



2

--------------------------------------------------------------------------------




THIRTEENTH AMENDMENT TO THE
BANK OF AMERICA CORPORATION AND DESIGNATED SUBSIDIARIES
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR SENIOR MANAGEMENT EMPLOYEES


WHEREAS, Bank of America Corporation (“Bank of America”) and certain of its
subsidiary corporations (collectively with Bank of America, the “Participating
Employers”) maintain the Bank of America Corporation and Designated Subsidiaries
Supplemental Executive Retirement Plan for Senior Management Employees (the
“Plan”); and
WHEREAS, Bank of America desires to amend the Plan to provide for the cessation
of additional benefit accruals under the Plan with respect to compensation and
service for periods beginning after December 31, 2002; and
WHEREAS, the Compensation Committee of the Board of Directors of Bank of America
has authorized and approved said amendments to the Plan in accordance with the
provisions of Article VI of the Plan;
NOW, THEREFORE, Bank of America does hereby declare that the Plan is hereby
amended effective as of the date hereof by the addition of Exhibit C to the Plan
in the form attached to this instrument.
IN WITNESS WHEREOF, Bank of America has caused this instrument to be executed by
its duly authorized officer on the 10th day of December, 2002.


BANK OF AMERICA CORPORATION






By: /s/ STEELE ALPHIN
Name: Steele Alphin
Title: Corporate Personnel Director


--------------------------------------------------------------------------------

EXHIBIT C

BANK OF AMERICA CORPORATION AND DESIGNATED SUBSIDIARIES
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR SENIOR MANAGEMENT EMPLOYEES


Cessation of Benefit Accruals


1.    Background; Provisions Controlling. The Participating Employers have
determined to cease additional benefit accruals under the Plan with respect to
Compensation and Creditable Service for periods beginning after December 31,
2002. The purpose of this Exhibit is to set forth the terms and conditions of
such cessation of benefit accruals, including without limitation setting forth
(i) the methodology for determining the amount of benefits accrued under the
Plan as of December 31, 2002 for the Affected Participants (the “Frozen Plan
Benefits”) and (ii) the terms and provisions for the payment of such Frozen Plan
Benefits following a subsequent separation from Service with the Participating
Employers. The provisions of this Exhibit shall control notwithstanding any
provision of the Plan to the contrary.


2.    Affected Participants. The Participants subject to the provisions of this
Exhibit (the “Affected Participants”) are all Participants in the Plan who are
in Service with the Participating Employers as of December 31, 2002. All other
Participants (including, without limitation, those in pay status under the Plan
as of December 31, 2002) shall have their Plan benefits determined and paid in
accordance with the provisions of the Plan without regard to this Exhibit.


3.    Amount of Frozen Plan Benefits as of December 31, 2002.


(a)    General. An Affected Participant's Frozen Plan Benefit as of December 31,
2002 shall be expressed as a monthly retirement benefit in the form of a Joint
and Sixty-Six and Two-Thirds Percent (66-2/3%) Annuity commencing as of the
first day of the month after the later of age sixty (60) or the Participant's
attained age as of December 31, 2002 (the Affected Participant's “Normal
Retirement Date” for purposes of this Exhibit) in an amount equal to (i) the
amount of the Affected Participant's Frozen Target Retirement Benefit determined
in accordance with Section 3(b) of this Exhibit minus (ii) the amount of the
Affected Participant's Frozen Assumed Retirement Benefit determined in
accordance with Section 3(c) of this Exhibit.


(b)    Frozen Target Retirement Benefit. An Affected Participant's “Frozen
Target Retirement Benefit” means the Affected Participant's Target Retirement
Benefit determined as of December 31, 2002 based on the Affected Participant's
Compensation and Creditable Service earned through December 31, 2002; provided,
however, that for purposes of determining an Affected Participant's Compensation
earned through December 31, 2002, the amount taken into account as the Affected
Participant's Bonus earned for 2002 shall be the Affected Participant's target
Bonus for 2002 without regard to the actual amount of Bonus awarded for 2002. In
that regard, the amount of the target Bonus for 2002 shall be determined prior
to any application of the schedule under the Corporation's Equity Incentive
Program (pursuant to which a percentage of the Bonus actually awarded is
provided in the form a grant of restricted stock shares or units under the
Corporation's management stock plan).




--------------------------------------------------------------------------------


(c)    Frozen Assumed Retirement Benefit. An Affected Participant's “Frozen
Assumed Retirement Benefit” means the Affected Participant's Assumed Retirement
Benefit determined as of December 31, 2002, subject to the following:


(i)
All retirement benefits considered as part of the Assumed Retirement Benefit
under the Plan, other than Social Security Benefits, shall be expressed as an
actuarially equivalent Joint and Sixty-Six and Two-Thirds Percent (66-2/3%)
Annuity commencing at the Affected Participant's Normal Retirement Date.



(ii)
The amount of all retirement benefits considered as part of the Assumed
Retirement Benefit under the Plan (including without limitation any Assumed
Retirement Benefit related to the Boatmen's SERP for any Affected Participant's
with benefits accrued under that plan) shall be determined without regard to any
compensation or service for periods beginning after December 31, 2002; provided,
however, that for purposes of determining the amount of an Affected
Participant's “Pension Account” under the Retirement Plan and “Restoration
Account” under the ERISA Supplemental Plan as of December 31, 2002, the balances
in those accounts shall be determined as of November 22, 2002 and shall be
increased for (A) compensation credits to be received under those plans during
the period from November 23, 2002 through December 31, 2002 plus (B) interest at
the rate specified in Section 6 of this Exhibit for the period from November 23,
2002 through December 31, 2002.



(iii)
The determination of an Affected Participant's Social Security Benefits as of
December 31, 2002 shall be determined pursuant to a methodology consistent with
past administrative practices under the Plan for determining the amount of
Social Security Benefits.



4.    Payment of Frozen Plan Benefits.


(a)    Normal Form of Payment. Payment of an Affected Participant's Frozen Plan
Benefit shall be in the form of a Joint and Sixty-Six and Two-Thirds Percent
(66-2/3%) Annuity if the Affected Participant is married on the date of
separation from Service, or an actuarially equivalent Ten-Year Certain and Life
Annuity if the Affected Participant is not married on the date of separation
from Service.


(b)    Commencement. Subject to the provisions of Section 4(c) of this Exhibit,
payment of an Affected Participant's Frozen Plan Benefit shall commence in the
applicable normal form of annuity as of the first day of the month following the
date of the Affected Participant's separation from Service, subject to the
following adjustments for early or late commencement:


Adjustments for Early Commencement. If an Affected Participant's Frozen Plan
Benefit is to commence before the Affected Participant's Normal Retirement Date,
then the





2

--------------------------------------------------------------------------------


amount of the Frozen Plan Benefit shall be actuarially reduced to reflect the
early commencement of such benefits.


Adjustments for Late Commencement. If an Affected Participant's Frozen Plan
Benefit is to commence after the Affected Participant's Normal Retirement Date,
then the amount of the Frozen Plan Benefit shall be actuarially increased to
reflect the delayed commencement of such benefits.


(c)    Optional Forms of Payment. An Affected Participant may elect in
accordance with the provisions of this subparagraph (c) one of the following
optional forms of payment for the Affected Participant's Frozen Plan Benefit:


(i)
a single lump sum payment;



(ii)
five (5) annual installments; or



(iii)
ten (10) annual installments.



The amount of a single lump sum payment shall be determined as follows depending
on whether separation from Service occurs before or after the Affected
Participant's Normal Retirement Date:


Separation Before Normal Retirement Date. If the Affected Participant separates
from Service before the Affected Participant's Normal Retirement Date, the
amount of the lump sum payment shall be equal to the actuarially equivalent
present value of the Affected Participant's Frozen Plan Benefit determined as of
the date of separation from Service assuming the Affected Participant's Frozen
Plan Benefit is payable in the form of a deferred annuity commencing at the
Participant's Normal Retirement Date.


Separation On or After Normal Retirement Date. If the Affected Participant
separates from Service on or after the Affected Participant's Normal Retirement
Date, the amount of the lump sum payment shall be equal to the actuarially
equivalent present value of the Affected Participant's Frozen Plan Benefit
determined as of the date of separation from Service assuming the Affected
Participant's Frozen Plan Benefit is payable in the form of an immediate
annuity.


The amount of installment payments shall be based on the lump sum amount of the
Frozen Plan Benefit as set forth above amortized as equal annual payments over
the applicable payment period using for such purpose the interest rate specified
in Section 6 of this Exhibit.


The single cash payment or initial installment payment, as applicable, shall be
made as soon as administratively practicable after the Affected Participant's
date of separation from Service, and each subsequent installment payment (if
applicable) shall be made on or around the anniversary of the first payment
date.





3

--------------------------------------------------------------------------------


An election for an optional form of payment under this subparagraph shall become
effective on the date that is twelve (12) months (or such lesser period as the
Corporation's Personnel Group may determine in its discretion consistent with
the Corporation's intent that benefits be subject to taxation as and when
actually received by the Affected Participant) after the date that the election
is made if the Affected Participant remains in Service throughout that period.
Any such election shall be made on such form, at such time and pursuant to such
procedures as determined by the Personnel Group in its sole discretion from time
to time. An Affected Participant may not have more than two (2) payment
elections pending under this subparagraph at any one time. If no such election
is effective as of the date of the Affected Participant's separation from
Service, payment shall be in the normal form of annuity described above.


5.    Death Benefits.


(a)    Death After Commencement of Benefits. If an Affected Participant dies
after having commenced payment of the Affected Participant's Frozen Plan
Benefit, then payment of any benefits after such death shall be determined in
accordance with the method of payment in effect. In that regard, if the Affected
Participant was receiving installment payments under Section 4(c) of this
Exhibit immediately prior to death, the remaining unpaid installments shall
continue to be paid to the Affected Participant's Beneficiary, unless the
Corporation determines to pay the actuarially equivalent present value of the
remaining unpaid installments in a single lump sum payment.


(b)    Death Before Commencement of Benefits. If an Affected Participant dies
before having commenced payment of the Affected Participant's Frozen Plan
Benefit, then the actuarially equivalent present value of the Affected
Participant's Frozen Plan Benefit determined as of the date of death shall be
payable to the Affected Participant's Beneficiary in a single lump sum payment
as soon as administratively practicable after death. However, the Affected
Participant may elect in accordance with such procedures as the Personnel Group
may establish from time to time to have such death benefits payable to the
Affected Participant's Beneficiary in five (5) or ten (10) annual installments
(with the amount of each installment determined in accordance with the
provisions of Section 4 above) or in an actuarially equivalent single life
annuity on the life of the Beneficiary.


6.    Actuarial Equivalency. For purposes of this Exhibit, all determinations of
actuarial equivalency shall based on the following mortality and interest
assumptions:


Mortality: 1983 GAM Unisex Mortality Table
Interest: 5.48% per annum, compounded annually


For purposes of determining (i) the actuarial adjustment for early or late
commencement of an Affected Participant's Frozen Plan Benefit as set forth in
Section 4(b) of this Exhibit and (ii) the actuarially equivalent present value
of an Affected Participant's Frozen Plan Benefit under Section 4(c) or Section 5
of this Exhibit, if the Affected Participant has not attained age fifty (50) as
of December 31, 2002, the Affected Participant shall be deemed to have attained
age fifty (50) as of the Affected Participant's birthday occurring during 2002.



4